UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09035 The Barrett Funds (Exact name of registrant as specified in charter) 90 Park Avenue, New York, NY10016 (Address of principal executive offices) (Zip code) Peter H. Shriver, President Barrett Associates, Inc. 90 Park Avenue, New York, NY 10016 (Name and address of agent for service) 212-983-5080 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2007 Item 1. Report to Stockholders. B A R R E T T G R O W T H F U N D Letter toShareholders Dear Fellow Shareholders: In the second fiscal quarter ending on December 31, 2007, the Barrett Growth Fund
